DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 3/2/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 2-3, 7-12, 16-18, 25-27, and 29-34 have been cancelled.
Applicant's arguments filed 3/2/2021 have been fully considered and are persuasive; however, a new grounds of rejection has been made in view of the cited references below.
Please see the rejection of the claims below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2006/0273684) in view of Vollmer et al. (US 2010/0013333).
In claim 1, Ishikawa teaches (Fig. 4) an apparatus for forming an axial flux permanent magnet synchronous motor (Abstract), comprising: a stator assembly (20) including a plurality of stator poles (21) spaced about a central axis (central axis of 11), the stator poles (21) having a spacing approximately equal to or greater than a width of a single stator pole (21) in the circumferential direction (as illustrated in Fig. 4); and a rotor assembly (10) comprising a plurality of rotor poles (eight poles of 13) arranged for electrically communicating with a winding (22; Fig. 1) associated with each stator pole (21) of the stator assembly (20), and wherein a ratio of stator poles (21) to rotor poles (13) is less than 1:2 (3:8; [0103]).
Ishikawa does not explicitly teach the stator poles spaced about a shaft, and the rotor poles having alternating polarity.
 	However, Vollmer teaches (Fig. 3) a motor (1) having stator poles (5) spaced about a shaft (2), and rotor poles (7) having alternating magnetic polarity (illustrated in Fig. 3).

	In claim 4, Ishikawa as modified teaches the motor of claim 1; furthermore Ishikawa teaches wherein the ratio of stator poles (21) to rotor poles (13) is 3:8 ([0103]).
In claim 35, Ishikawa teaches the motor of claim 1; furthermore Ishikawa does not teach wherein each rotor pole comprises alternating polarity magnets.
However, Vollmer is already teaches wherein each rotor pole (7) comprises alternating polarity magnets ([0009]).
Therefore further in view of Vollmer, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the motor of Ishikawa as modified to have each rotor pole comprises alternating polarity magnets, in order for the magnetic fields of the rotor to have multiple radially aligned magnetic poles which is either attenuated or amplified by the rotating electromagnetic field which is superimposed of the stator winding, to support a force on the rotor shaft (Vollmer; [0009]).
Claims 13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2006/0273684) in view of Chen et al. (US 2014/0210319).
In claim 13, Ishikawa teaches (Fig. 4) an axial flux permanent magnet synchronous motor (Abstract), comprising: a stator assembly (20) including three stator poles (21) spaced about a stator axis (shaft of 20), each comprising a winding (22; Fig 1); and a rotor assembly (10) comprising eight rotor poles (13) arranged for electrically communicating with the windings (22) of the stator assembly (20) to cause rotation of the rotor assembly (10) relative to the stator assembly (20).

However, Chen teaches (Fig. 2-4) wherein a motor (2) having stator poles (232) spaced about a stator shaft (shaft of 21), and rotor poles (223) having alternating magnetic polarity (226; [0023]).
Therefore in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the motor of Ishikawa to have the stator poles spaced about the stator shaft, and the rotor poles having alternating magnetic polarity, in order to support the stator coils to a base portion, and to provide a repulsion force against the rotor having alternative polarities for rotational driving of the rotor (Chen; [0023-0024]).
In claim 19, Ishikawa as modified teaches the motor of claim 13; furthermore Ishikawa does not teach the motor having six stator poles and sixteen rotor poles.
However, Ishikawa further teaches that the design of a three stator pole and eight rotor pole motor is also applicable to a six stator pole and sixteen rotor pole motor ([0104]).
 Therefore further in view of Ishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the motor of Ishikawa as modified to have a motor having six stator poles and sixteen rotor poles, in order to provide a larger winding area for the stators, thus reducing copper and/or iron losses of the motor (Ishikawa; [0079]).
In claim 21, Ishikawa as modified teaches the motor of claim 13; furthermore Ishikawa teaches wherein the amount of stator poles (21) divided by the amount of rotor poles (13) is 0.375.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2006/0273684) in view of Vollmer et al. (US 2010/0013333), and further in view of Burress et al. (US 2014/0021809).
In claim 6, Ishikawa as modified teaches the motor of claim 1; furthermore Ishikawa does not teach wherein the winding always spans across at least two rotor poles.

Therefore in view of Burress, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the apparatus of Ishikawa as modified to have the winding always span across at least two rotor poles, in order to increase overall torque (Burress; [0033]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2006/0273684) in view of Chen et al. (US 2014/0210319), and further in view of Burress et al. (US 2014/0021809).
In claim 15, Ishikawa as modified teaches the motor of claim 13; furthermore Ishikawa does not teach wherein the winding always spans across at least two rotor poles.
However, Burress teaches wherein (Fig. 1 above) a motor (1) has the winding (132; Fig. 2) always spans across at least two rotor poles (114), since the stator poles can be widened to help increase torque ([0033]).
Therefore in view of Burress, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the apparatus of Ishikawa as modified to have the winding always span across at least two rotor poles, in order to increase overall torque (Burress; [0033]).
Allowable Subject Matter
Claims 22-24 and 28 allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would 
Claim 22: “An axial flux permanent magnet synchronous motor, comprising; a stator assembly including a plurality of stator poles spaced about a stator shaft, each comprising a winding; and a rotor assembly comprising a plurality of rotor poles of alternating magnetic polarity arranged for electrically communicating with the windings of the stator assembly to cause rotation of the rotor assembly relative to the stator assembly; wherein at least one of the rotor poles has a width in a circumferential direction, and the stator pole and winding have a combined diameter greater than the width.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 22-24 and 28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 5: “wherein at least one of the rotor poles has a width in a circumferential direction, and the stator pole and winding together have a diameter greater than the width.”
Claim 14: “wherein at least one of the rotor poles has a width in a circumferential direction, and the stator pole and winding together have a diameter greater than the width”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petersen et al. (US 2004/0178757) teaches a motor having a rotor with alternating magnetic polarity.
Thompson et al. (US 6765319) teaches a motor having a rotor with alternating magnetic polarity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RASHAD H. JOHNSON
Examiner
Art Unit 2832


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832